DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16-19, 25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 2014/0117342, as disclosed in previous office actions).
As for claim 14, Kwon et al. disclose in Figs. 1-4H a display device, comprising: 
a substrate 110/180; 
a plurality of light emitting units 181, each light emitting unit having an island shape on the substrate and including at least one subpixel (fig. 1, 2 and 4G); and 

each set of encapsulations includes a first inorganic layer 141, a first organic layer 142, and a second inorganic layer 144 [0045], 
the first inorganic layer 141 and the second inorganic layer 144 are in direct contact with each other at an edge of encapsulation (fig. 4G), 
each light emitting unit include a pixel defining layer 126/128, 
the first inorganic layer 14 is in direct contact with a side surface of the pixel defining layer 126/126 (fig. 4G), and 
the pixel defining layer 126/128 overlaps the first inorganic layer 141, the first organic layer 142, and the second inorganic layer 144.  

As for claim 16, Kwon et al. disclose the display device as claimed in claim 14, wherein: 2 Atty Docket No. SD-T1759-CA1-PKC
each set of encapsulations 141/142/144 is separately disposed on each light emitting unit 181, each subpixel includes a pixel electrode 120, an emission layer 125, and a common electrode 130 (electrically/thermally) connecting another subpixel, and 
each light emitting unit includes at least one common wiring electrode 121 connected to the common electrode 130.  

As for claim 17, Kwon et al. disclose the display device as claimed in claim 16, wherein, in each respective light emitting unit 181 of the plurality of light emitting units: 
the common wiring electrode 121 is on the same layer as the pixel electrode 120, being spaced apart from the pixel electrode 120, and 
the common electrode 130 is electrically connected to the common wiring electrode 121 (fig. 4G-4H).  

As for claim 18, Kwon et al. disclose the display device as claimed in claim 17, wherein the common wiring electrode 121 is separated from the pixel electrode 120 by the pixel defining layer 126/128.  

As for claim 19, Kwon et al. disclose the display device as claimed in claim 17, wherein the emission layer 125 is on the pixel electrode 120 and over a portion of the common wiring electrode 121 (fig. 1 and 4G-4H). 

As for claim 25, Kwon et al. disclose the display device as claimed in claim 16, wherein 
the first inorganic layer 141 covers an edge of the common electrode 130, 
the first organic layer 142 contacts the first inorganic layer 141 and covers the common electrode130, and 
the second inorganic layer 144 contacts the first inorganic layer 141 and covers the first organic layer 142 (fig. 4G-4H).  

As for claim 27, Kwon et al. disclose the display device as claimed in claim 14, wherein the first inorganic layer 141 makes direct contact with the substrate 110/180 (fig. 4G-4H).  

As for claim 28, Kwon et al. disclose the display device as claimed in claim 14, wherein each respective set of encapsulations 141/142/144 makes direct contact with only one light emitting unit and the substrate (fig. 4G).  

As for claim 29, Kwon et al. disclose the display device as claimed in claim 28, wherein the display device includes no encapsulation layer that makes direct contact with the substrate and makes direct contact with any two neighboring light emitting units (fig. 4G).  

As for claim 30, Kwon et al. disclose the display device as claimed in claim 14, wherein the first organic layer 142 is between the first inorganic layer 141 and the second inorganic layer 144 in a thickness (vertical) direction for each set of encapsulations (fig. 4G-4H).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Hsieh et al. (US 2015/0263256, as disclose in previous office actions).
As for claim 15, Kwon et al. disclose substantially the entire claimed invention as applied in claim 14, except an electrode disposed between the plurality of light emitting units.
Hsieh et al. disclose in Fig. 4A and the related text an electrode 23 disposed between the plurality of light emitting units.
Kwon et al. and Hsieh et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kwon et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kwon to include an electrode disposed between the plurality of light emitting units as taught by Hsieh et al., in order to provide interconnections.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRANG Q TRAN/Primary Examiner, Art Unit 2811